Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a frame”, “a plurality of cells”, “an external control device”, “internal screw holes” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Fig. 1, reference character 36 has been used to designate “a first torsion spring” instead of the correct reference character 34.
Fig. 3, reference character 126 has been used to designate “a notch” instead of the correct reference character 125.
Fig 3, reference character 21 has been used to designate both “a second hook” and an inclined structure behind the notch 125.
Figs. 5-6, reference character 55 has been used to designate “a second torsion spring” instead of the correct reference character 35.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is 
Claim objections
Claims 2-3 and 9-10 are objected to because of the following minor informalities:
Claim 2, pg. 19, line 1-2 and claim 9, pg. 23, line 4-5 “fixedly connected to the casing”. The examiner interprets “fixedly connected to the casing” to be “fixedly connected to the first fixing post”.
Claim 2, pg. 19, line 6 and claim 9, pg. 23, line 9 “fixedly connected to the casing”. The examiner interprets “fixedly connected to the casing” to be “fixedly connected to the second fixing post”.
Claim 2, pg. 20, line 2-6 and claim 9, pg. 24, line 5-9 “the second hook is engaged […] the first torsion spring to be positioned therein”. The examiner interprets “the second hook is engaged […] the first torsion spring to be positioned therein” to be “inside the another adjacent cabinet lock, the second hook is engaged […] the first torsion spring to be positioned therein”.
 Claim 2, pg. 20, line 7-11 and claim 9, pg. 24, line 10-14 “when unlocking, the electronic actuator […] the catching portion”. The examiner interprets “when unlocking, the electronic actuator […] the catching portion” to be “inside the another adjacent cabinet lock, when unlocking, the electronic actuator […] the catching portion”.
Claim 3, line 19 and claim 10, pg. 25, line 2 “its tail”. The examiner interprets “its” to be “the second rotating member tail”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King R. et al. (WO-2012075264-A1) hereinafter King

Regarding claim 1, 
A shared storage cabinet (22), comprising a cabinet body (29) and a cabinet lock (fig. 5; the collective of 48, 50, 66, 70, 80, 44, and 124) installed on the cabinet body , the cabinet body being divided into a plurality of cells (27, 34a-c, 36) by a frame thereof (as shown in the annotated figure of fig. 12 below; the rigid structure surrounding/enclosing each of bins 34a-c and 36); 

5the cabinet lock comprising a lock body (44 and 124 collectively), a locking piece (66), and a locking and unlocking assembly (66, 48, 50, 70, 80 collectively); 

the lock body being laterally inserted into and fixed in the frame of the cabinet body (figs. 3B,9-16; frame assembly 44 and plate 124 are mounted via fasteners to the cabinet body /housing 29), 
(figs. 3A-15), one end of the locking piece (second end around aperture 98) being pivotally connected to one side of the lock body (latch 66 rotates via servo motor 48 that is attached to the frame assembly 44 and plate 124), another end of the locking piece (first end near the latch hook 96) 10being rotatable about the end thereof to achieve locking/unlocking in cooperation with the locking and unlocking assembly (72, 52, 54, 76, 80 collectively) of another adjacent cabinet lock on the frame (both of the rotating latch 66 and the rotating locking/unlocking assembly of another adjacent cabinet lock are connected ,via frame 44, plate 124, and link 80, and work jointly to secure the/cells bins 34a-c and drawers 36).

    PNG
    media_image1.png
    559
    576
    media_image1.png
    Greyscale

Regarding claim 8, 
A cabinet lock (fig. 5; the collective of 48, 50, 66, 70, 80, 44, and 124) for a shared storage cabinet (22), comprising a lock body (44 and 124 collectively), a locking piece (66), and a locking and unlocking assembly (66, 48, 50, 70, 80 collectively);

 the lock body being 10laterally inserted into and fixed in a frame (as shown in the annotated figure of fig. 12 above; the rigid structure surrounding/enclosing each of bins 34a-c and 36)
(29) [figs. 3B,9-16; frame assembly 44 and plate 124 are mounted via fasteners to the cabinet body /housing 29 including the frame], 

 the locking and unlocking assembly being disposed in the lock body (figs. 3A-15), one end of the locking piece (second end around aperture 98) being pivotally connected to one side of the lock body (latch 66 rotates via servo motor 48 that is attached to the frame assembly 44 and plate 124), another end of the locking piece (first end near the latch hook 96) being rotatable about the end thereof to achieve locking/unlocking in cooperation with the locking and unlocking 15assembly (72, 52, 54, 76, 80 collectively) of another adjacent cabinet lock on the frame (both of the rotating latch 66 and the rotating locking/unlocking assembly of another adjacent cabinet lock are connected ,via frame 44, plate 124, and link 80, and work jointly to secure the/cells bins 34a-c and drawers 36).

Allowable Subject Matter

Claims 2-7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding the dependent claims 2 and 9,
Although the prior made of record, including King R. et al. (WO-2012075264-A1), teaches the following claimed limitations: a mounting plate, a casing, an electronic actuator, a first rotating member, a second rotating member, a first torsion spring, an inner side of the casing, a first shaft, a second shaft, an upper end of the electronic actuator, a tail end, a head end of the first rotating member, a first hook, one end of the locking piece, other end of the locking piece, a second hook, a head end of the second rotating member, a King R. et al. (WO-2012075264-A1) fails to teach the claimed limitation “a second torsion spring” and fails to teach or fairly suggest the following claimed structural interaction among the claimed limitations: “the first torsion spring is sleeved on the first shaft, one end of the first torsion spring is fixedly connected to the casing, another end of the first torsion spring is fixedly connected to the first rotating member”, “the second torsion spring is sleeved on the second shaft, one end of the second torsion spring is fixedly connected to the casing, another end of the second torsion 10spring is fixedly connected to the second rotating member”, “the electronic actuator is movably mounted in the casing in an up-down manner”. Specifically, the prior art fails to teach or fairly suggest “the second hook enters the notch of the 20casing of the another adjacent cabinet lock mounted on the frame, the second hook pushes the second rotating member of the another adjacent cabinet lock to rotate, 
the second hook is engaged in the catching portion of the second rotating member to be positioned therein” and “the second rotating member 10is rotated by the second torsion spring to disengage the second hook of the locking piece from the catching portion”.

While the prior art made of record, including Gregory Gilbert Garneau et al. (US-20090235767-A1), is considered the closest prior art to the claimed invention of the instant application and teaches the concept of the cabinet lock and most of its claimed structural limitation and most of their structural interaction amongst each other including a lock body, a locking and unlocking assembly, amounting plate, a casing, an electronic actuator, first and second rotating member, first and second torsion springs, first and second shaft, an up-down manner, a tail end of the first rotating member, a head end of the first rotating member, a first hook, a head end of the second rotating member, a catching portion, and a notch. But the prior art made of record, including Gregory Gilbert Garneau et al. (US-20090235767-A1), fails to teach or fairly suggest the claimed limitation “a locking piece” and its structural interaction among the claimed limitations, and as follows: “one end of the locking piece is pivotally connected to one side of the casing; the other end 

Furthermore, the prior art made of record, including Hashemi D. D. et al. (WO-2010129303-A2), Christian Hirsch et al. (US-4978153-A), and Diaz P. et al. (FR-2749343-A1), teach most of the claimed limitations of the claimed cabinet lock and their claimed structural interaction amongst each other. Moreover, the prior art made of record, including Ando Masato et al. (WO-2004111370-A1), Michael Rahilly (US-20100308704-A1), Clark C. et al (GB-2478794-A), and Michael Rahilly (CN-202296065-U), teaches the claimed limitation a shard storage cabinet and a cabinet lock and some of their claimed limitation and their structural interaction. But the prior art made of record, including Hashemi D. D. et al. (WO-2010129303-A2), Christian Hirsch et al. (US-4978153-A), Diaz P. et al. (FR-2749343-A1), Ando Masato et al. (WO-2004111370-A1), Michael Rahilly (US-20100308704-A1), Clark C. et al (GB-2478794-A), and Michael Rahilly (CN-202296065-U), fail to teach or fairly suggest the claimed limitation “a locking piece” and its structural interaction among the claimed limitations, and as follows: “one end of the locking piece is pivotally connected to one side of the casing; the other end of the locking piece is formed with a second hook”, “when locking, the locking piece is pushed by an external force to rotate about one end thereof, so that the second hook enters the notch of the casing of the another adjacent cabinet lock mounted on the frame, the second hook pushes the second rotating member of the another adjacent cabinet lock to rotate, the second hook is engaged in the catching portion of the second rotating member to be positioned therein” and “the second rotating member is rotated by the second torsion spring to disengage the second hook of the locking piece from the catching portion”.

The examiner can find no motivation to modify the shard storage cabinet and the cabinet lock as disclosed by King R. et al. (WO-2012075264-A1), Gregory Gilbert Garneau et al. (US-20090235767-A1), Hashemi D. D. et al. (WO-2010129303-A2), Christian Hirsch et al. (US-4978153-A), Diaz P. et al. (FR-2749343-A1), Ando Masato et al. (WO-2004111370-A1), Michael Rahilly (US-20100308704-A1), Clark C. et al (GB-2478794-A), and Michael Rahilly (CN-202296065-U) without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claims 3-7 and 10 are allowable due to depending on claims 2 and 9 respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Frison L. et al (EP-2808469-A1) teaches a closure device for a drawer cabinet including rotating cams and locks. the invention provides a simple, easy to use, and cost-effective anti-tip device for cabinet drawers.
Charles A. Milligan (US-20150035294-A1) teaches a cabinet locking system with a cabinet gang-lock system and plurality of drawers. the invention provides an interiorly attached locking system for a plurality of drawers. 
Kenneth A. Bass (US-7828399-B1) teaches a universal locker system with lockers that can be configured to different sizes. the invention provides a locker system that can accommodate the differnt height of stored items and that is easy to use, maintain, and install.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAL SAIF/ Examiner, Art Unit 3675      
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675